DETAILED ACTION

Applicants’ response filed 11/9/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-10, 12-17 and 19-21 are pending. 
Rejections under 35 USC 101 and 35 USC 112 are maintained in view of remarks made herein. 
Drawing corrections are accepted. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 11/9/2021 have been fully considered but they are not persuasive. 

	Regarding rejections under 35 USC 101, Applicants have amended the claims to include a wireless device and a physical downlink shared channel. For example, claim 1 recites: 

    PNG
    media_image1.png
    286
    667
    media_image1.png
    Greyscale


	The process of using a formula to segment a code block to ensure that two blocks are of equal size is still something that can be done mentally and/or paper using the said formula. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea of segmenting code blocks into equal sizes. 
	Therefore the claim claims remain non-statutory under 35 USC 101. See prior office action for complete details. 

	Regarding rejections under 35 USC 112, the Examiner maintains that claim 1 remain rejected for lack of clarity. Not only does the claim not clearly state how exactly the transport block is segmented into equal sizes but there is significant lack of clarity on how the two different LDPC base graphs are used for this segmentation of equal sizes. Therefore the claim lacks clarity and the rejections are maintained in view of remarks made herein. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not statutory and are not completely clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. Prior rejections are maintained in view of remarks made herein. Refer to prior office action for details. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112